Order of business
The final version of the draft agenda, as drawn up by the Conference of Presidents at its meeting of Thursday 16 April pursuant to Rules 130 and 131 of the Rules of Procedure, has been distributed. The following amendments have been proposed:
Tuesday:
The Group of the Greens/European Free Alliance has asked for the report by Mr Hökmark on a Community framework for nuclear safety to be taken off the agenda.
(IT) Mr President, ladies and gentlemen, we should postpone the Hökmark report on a Community framework for nuclear safety for two reasons: the first is that the Committee on Legal Affairs has endorsed the suggestion that there is an essential procedural problem in the Commission's proposal because the Euratom rules stipulate that the Commission must obtain the opinion of a technical committee prior to working on the proposal, and that is something that it has failed to do on two occasions. The Committee on Legal Affairs has held that this is an essential defect: in other words, it is a defect which requires withdrawal of the proposal and its resubmission by the Commission in line with the rules in force. The second reason is that there are no grounds for rushing because these provisions will apply only to power stations that may be constructed after 2015. There is therefore no reason to rush, and we have no need to adopt a text affected by such a significant procedural defect as this.
(SV) Mr President, I definitely think that we should take a decision on this matter during this part-session. There are many reasons for this. Firstly, this is a proposal that Parliament has debated before and that has now come up again, and the Council has been discussing it since 2003. It is finally time to take a decision. As regards the legal situation, the group of experts to which Mrs Frassoni refers submitted its opinion on this proposal, whereupon adjustments were made. What separates the very large majority in the Committee on Industry, Research and Energy and the representatives of the Group of the Greens/European Free Alliance is the matter of whether this is a new proposal or a proposal that we have been working on since 2003. I think that everyone else agrees that this is a proposal that we have been working on for a long time. At some point we must be able to take a decision, particularly as many countries are actually now planning to build nuclear power plants. I therefore believe that it is extremely important for us to have strong and stable legislation in place for the European Union and so I suggest that, today, we vote in favour of having a vote on the Nuclear Safety Directive this week.
(Parliament rejected the motion)
Wednesday:
The Group of the Alliance of Liberals and Democrats for Europe has requested that the vote on the motion for a resolution on the opening of international negotiations in view of adopting an international Treaty for the protection of the Arctic be postponed.
Mr President, we did have a brief discussion about this when we voted during the last plenary session.
The problem is this: when we had the debate with the Commission and Council, it became clear to many of us in the House that it was not appropriate for us to vote on the resolution, and we therefore asked for it, at that stage, to be postponed.
I think our view now is that there is no need for a resolution. Parliament expressed itself on this subject a couple of months ago; that is absolutely sufficient; there is no need to do it again at this stage. The debate that we had with the other institutions was valuable, but there is no need for a resolution.
(FR) Mr President, I admit that I am a little surprised, since no one thought that this resolution was pointless when we debated it. Absolutely no one, and least of all Mrs Wallis.
Moving on, it is true that the Commission referred to the fact that the European Union wished to join the Arctic Council, and so on. For my part, I believe that, in accordance with the wish expressed by the Commission, this new resolution, which states very clearly our desire for a moratorium on drilling and for a demilitarised zone in the Arctic, is indeed a particularly important one, coming as it does at a time when the border countries are flexing their muscles - including their military muscles - in this zone, in order to claim their property and their drilling opportunities.
Thus, from a political point of view, it is absolutely crucial that we vote for this text, and this about-turn by Mrs Wallis - and by part of the Chamber, too - is completely unjustifiable, given the debates that we have had.
(Parliament approved the motion)
Wednesday:
The Union for Europe of the Nations Group has requested that a Commission statement on the earthquake in the Italian region of Abruzzo be inserted into the agenda.
(IT) Mr President, ladies and gentlemen, having consulted the political groups and the heads of the Italian delegations, on behalf of my group, I am asking you to agree to add a debate on the earthquake in Abruzzo to tomorrow's agenda. I believe that the people who have been affected appreciate the solidarity shown by the European institutions and by you in person, with the condolences expressed and the minute of silence, and they will also appreciate any financial and legislative support for reconstruction. For these reasons, a debate in the presence of the European Commission could provide national and local institutions with a lot of useful information about how much the European Union will be able to do.
(IT) Mr President, ladies and gentlemen, I would like to say that the Socialist Group in the European Parliament agrees with the proposal made by Mrs Angelilli. I would like to thank Mr Pöttering for his words and the House as a whole for having shown the people affected its emotional solidarity. I also believe that tomorrow afternoon's debate could produce not only renewed declarations of solidarity, but also, and above all, specific proposals, because Europe can make a significant contribution to reconstruction, as well as to alleviating the situation of crisis that the citizens of Abruzzo are living through.
(FR) Mr President, it was with sadness and bitterness that I discovered that the oral question with debate on rosé wines and permitted oenological practices that I and my fellow Members from a large number of political groups submitted within the deadline was not on this week's agenda.
On behalf of all the signatories, I call for this situation to be remedied. I have in fact spoken to some of the political group chairmen, and it seems to me that either they have been misinformed regarding this request, or it has been passed over in silence.
I would therefore kindly ask you to add the oral question, which was submitted within the deadline, to this week's agenda.
Mrs Lulling, I have just been informed that rosé wine is scheduled to be discussed in May. There will be sufficient speaking time then, something which would not be the case today.
(EL) Mr President, I should like, if I may be so bold, to express my dissatisfaction and curiosity, because I tabled an oral question with debate which was supported by 48 MEPs, whose support - for your information - was mustered in zero time and even now there are members who have stated that they wish to support it, and yet, much to my surprise, no one has replied to me on this issue as to why, when and on the basis of what criteria it was decided not to accept the oral question with debate.
Have I now suddenly come up against another sort of earthquake? Is it a new earthquake, does it have a different cause? I repeat once again, taking as my starting point the last fatal earthquake and the victims you referred to and - I would add - the consequential cultural damage and destruction, that we should highlight the European dimension of this phenomenon. Given that I was also the rapporteur for the only report by a European institution on the subject of earthquakes, I know full well that a great deal can and must be done at European level. I thank you and I await a reply.
Mr Vakalis, that sort of request needs to be made an hour before the start of the sitting. I have been told that this was not the case. It relates to Rule 132. I would recommend that we deal with this in May, otherwise we will not be able to proceed on the basis of the Rules of Procedure.
(DE) Mr President, I would request that you ask the House whether that should be placed on the agenda. You cannot simply decide that yourself. At least ask whether the Members agree with that decision.
You can surely find a couple of minutes to discuss this important topic, which greatly affects many regions in our Union, and to discuss it in good time, as in May it will be too late.
Mrs Lulling, the President does not make this decision alone, I follow the Rules of Procedure. The decisive factor is Rule 132, by which we are bound. The request should have been made an hour before the sitting. I will recommend to the Conference of Presidents that we consider this matter in May.
The Group of the Greens/European Free Alliance has requested that a Commission statement on genetically modified maize - MON 810 be inserted into the agenda.
(IT) Mr President, ladies and gentlemen, the situation is really a surreal one, in the sense that we are truly among those who are left hanging: most of the Member States do not want to surrender the ability to declare moratoriums on GMOs, and the Commission, clearly, must take account of this negative outcome, although it may act, if it wishes. This is the point that we have reached!
I believe that on an issue as important as this it would be useful to understand what the Commission wants to do: to continue, to stop, to withdraw or to present a legislative proposal. The only thing we want is for the Commission to tell us what it wants to do, and to say so publicly, in a debate at Parliament.
(DE) Mr President, MON 810 was approved in the European Union in 1998. This approval is not mandatory for Member States and each Member State is free to decide whether to accept this approval, to apply it or to issue a ban on the cultivation of this maize.
I assume that this is the basis for the latest ruling in the Federal Republic of Germany on this issue. In this regard, may I say that MON 810 was approved in Germany in 2005, then in 2007 sowing of the seeds was stopped and in December 2007 Monsanto submitted a plan for the general monitoring of its cultivation. It was subsequently approved again in 2008 and then, a few days ago, it was prohibited.
Mrs Frassoni has stated that many Member States have rejected the cultivation of this maize. There are precisely four States - France, Austria, Hungary and Luxembourg - and now Germany has joined them, so there are five out of the 27 Member States. This is purely a national decision on the basis of subsidiarity and therefore we should not burden Parliament with it.
(DE) Thank you Mr President. We are not in favour of proceeding in the way in which Mrs Frassoni has requested, but for a different reason to that given by Mr Goepel, and therefore I am grateful to you for the opportunity to present it briefly.
We need to have a detailed debate, not only about this point, but also about the issue of how we want to deal with genetically modified food. However, we cannot manage this in the short time we have until the day after tomorrow. I therefore believe that we should ask the new Parliament after the elections to conduct a detailed debate on the use of genetically modified food. Thank you very much.